IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs January 10, 2017

             HENRY LEE BURRELL v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Lincoln County
                   No. 2013-CR-57 Forest A. Durard, Jr., Judge
                      ___________________________________

                No. M2015-02115-CCA-R3-PC – Filed March 9, 2017
                     ___________________________________


Henry Lee Burrell (“the Petitioner”) pled guilty to six counts of first degree murder and
was sentenced to four concurrent and two consecutive life sentences under the terms of a
plea agreement. The Petitioner filed a petition for post-conviction relief, which the post-
conviction court denied after a hearing. The Petitioner now appeals the denial of his
petition for post-conviction relief, contending: (1) that the post-conviction court erred in
denying his request for a psychological examination at the post-conviction hearing; (2)
that his guilty plea was unknowing and involuntary; and (3) that trial counsel rendered
ineffective assistance of counsel. After a thorough review of the record and applicable
case law, we affirm the post-conviction court‟s denial of relief.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT W. WEDEMEYER, J., joined.

Melissa L. Thomas (post-conviction hearing), Fayetteville, Tennessee, and Elizabeth
Russell (on appeal), Franklin, Tennessee for the appellant, Henry Lee Burrell.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Robert J. Carter, District Attorney General; Ann L. Filer, Deputy District Attorney
General; and Michael D. Randles, Assistant District Attorney General, for the appellee,
State of Tennessee.
                                      OPINION

                       I. Factual and Procedural Background

                            Guilty Plea Submission Hearing

        On January 22, 2014, the Petitioner entered a guilty plea to six counts of first
degree premeditated murder. Under the terms of the plea agreement, the Petitioner
received six life sentences; two life sentences were to be served consecutively to each
other and the remaining four life sentences were to run concurrently. The State offered
the following recitation of facts in support of the Petitioner‟s guilty plea:

            The [Petitioner] in this case[] . . . met an individual named Warren
      Vincent Crutcher while both of these men were incarcerated prior to 2012.

             In 2012, Warren Crutcher was engaged in the sale of illegal drugs,
      and [the Petitioner] became a member of Mr. Crutcher‟s crew. In the fall of
      2012, another individual named [co-defendant] Zakkawanda Moss had
      been released on parole. And [the Petitioner] brought [co-defendant] Moss
      into the drug operation as well.

             Warren Crutcher had expressed a desire or an interest in relocating
      his operation to Atlanta, Georgia, or to ceasing his operation and ending his
      involvement in the drug business. But the move to Atlanta . . . would have
      left the [Petitioner] and [co-defendant] Moss without their current
      livelihood of selling drugs.

            In addition Mr. Crutcher was thought to have been using drugs
      himself by the [Petitioner], to the point that [the Petitioner] considered
      Warren Crutcher to be unreliable in the business.

             The [Petitioner] and [co-defendant] Moss decided that they would
      murder Warren Crutcher. And [they] decided that they would steal his
      money and his drugs, which [the Petitioner] and [co-defendant] Moss knew
      were customarily hidden at the Lincoln County home where Warren
      Crutcher resided, at the time[,] [with] two of his female[] companions and
      those females‟ children as well as his.

             On October the 21st, and into October 22nd, the [Petitioner] lured
      Warren Crutcher to meet [the Petitioner] and [co-defendant] Moss at one of
      those residences here in Lincoln County, Tennessee.
                                          -2-
       Unbeknownst to [the Petitioner], Warren Crutcher had a friend with
him, a relatively new girlfriend named Amber McCaulley.

       Ms. McCaulley was executed, and her body was dragged from the
vehicle inside the garage of the Huntsville Highway house here in Lincoln
County, Tennessee, and ultimately placed or thrown into a makeshift
laundry room inside the garage of the Huntsville Highway house. . . .

       Thereafter, the [Petitioner‟s] crime spree moved inside the
Huntsville Highway house. This house was then occupied by a pregnant
female named Chabreya Campbell as well as her two young sons; including
16-month-old [R.R.],1 who was ultimately stomped to death by [the
Petitioner] and [co-defendant] Moss. And the State‟s theory is that this was
to coerce information from Chabreya Campbell.

       Chabreya Campbell was ultimately beaten, tied up, and placed in a
bathtub partially filled with water, where Chabreya Campbell was
ultimately strangled by means of ligatures around her neck, where she died.

        Chabreya‟s unborn daughter at the time was an eight-month-old
fetus, [who] died along with her mother. That baby has since been named[]
and buried. Her name was [N.C.].

       Thereafter, the [Petitioner] and [co-defendant] Moss moved their
killing spree to the home of another individual, a female named Jessica
Brown. . . . Inside Ms. Brown‟s house, Jessica lived with her two-month-
old son.

       The two men entered the house and beat and subdued Ms. Brown,
tying her up and putting her in the bathtub, again, partially filled with
water.

       There, Jessica Brown was tortured with ligatures around her throat,
pulled tight, pulled repeatedly, ultimately the cords and strings cut multiple
times into the flesh of Jessica Brown, and ultimately killed her.




1
    It is the policy of this court to refer to minor victims by their initials. We intend no disrespect.
                                               -3-
       The . . . Huntsville Highway house and . . . [Ms. Brown‟s house]
were ransacked by the two men, including the [Petitioner], and ultimately
looted by the two men.

       Warren Crutcher was then executed. He was shot from behind,
while he was seated in a white rental car, a Hyundai Elantra. Warren
Crutcher bled copiously as his body was taken from the murder location in
Tennessee, to a secluded wooded spot located just across the Alabama state
line, and dumped, before being covered with branches and leaves on the
dumpsite. And this was located just off of BH Reeves Road, several
hundred yards south of the state line and ultimately in Madison County,
Alabama.

       [Co-defendant] Moss and [the Petitioner] drove . . . Warren
Crutcher‟s vehicle to Huntsville, Alabama. The vehicle was dropped off at
an apartment complex on Sparkman Drive in Huntsville, where [the
Petitioner‟s] girlfriend was summoned to pick [the Petitioner] and [co-
defendant] Moss up.

        When [the Petitioner] and [co-defendant] Moss got into the
girlfriend‟s vehicle, they had blood on them, [and] they had the odor of
blood on them as well.

       [The Petitioner] was wearing gloves. [Co-defendant] Moss was
carrying weapons. And these weapons were taken from the deceased
Warren Crutcher.

      The men then tried to get more money by using the deceased Warren
Crutcher‟s debit card at a location on Sparkman Drive, the Wal-Mart
shopping center.

       In addition, these individuals stopped again at a Wavaho Gas Station
on Winchester Road in North Madison County, in an effort to use the
deceased Warren Crutcher‟s debit card, to again get more profit or more
gain from the murder[] [of] the deceased Warren Crutcher.

      [The Petitioner] and [co-defendant] Moss‟[s] bloody clothes were
disposed of in a dumpster, at an apartment complex in Madison County,
Alabama.



                                   -4-
       During the plea colloquy, the Petitioner agreed that he had read his plea petition
and understood its contents. The Petitioner also agreed that he understood the charges
against him and the potential sentences he could receive for those charges. The trial court
informed the Petitioner of the elements that the State would have to prove at trial before
the Petitioner could be convicted of first degree premeditated murder. The Petitioner
agreed that it was his desire to enter a guilty plea despite his prior request for a speedy
trial under the Interstate Compact on Detainers. The following exchange occurred
between the trial court and the Petitioner:

              TRIAL COURT: Okay. Have you thought about your right to a trial
      in this case --

             THE PETITIONER: Yes, sir.

             TRIAL COURT: -- and decided -- All right. And now having
      previously been insisting upon that right, is it your desire to withdraw your
      request for that speedy trial?

             THE PETITIONER: No, sir.

             TRIAL COURT: Do you understand my question?

             THE PETITIONER: What did you say?

            TRIAL COURT: All right. Are you insisting upon – I‟m asking you
      what changed your mind.

             THE PETITIONER: Eventually I just want[ed] to get it over with.

             TRIAL COURT: Do you think it‟s – is it based upon what your
      attorneys have presented to you and based upon of course what happened to
      your co-defendant, that you decided to change your mind?

             THE PETITIONER: No. I just want to get it over with myself.

             TRIAL COURT: Okay. Well, in that particular situation, [the
      Petitioner], are you just rushing in this to get it over with and . . . why are
      you saying you want to get it over with? Define what you mean.

             THE PETITIONER: Define what I mean?

                                           -5-
                TRIAL COURT: Yes. Okay. At first you were insisting upon your
        rights to a trial, and now you want to get it over with. I just want to make
        sure that this is your free and voluntary act.

                THE PETITIONER: Yeah, this is my free and voluntary act.

         The Petitioner agreed that he had discussed the State‟s evidence against him with
counsel2 and that counsel answered any questions that he had concerning the State‟s
evidence. The Petitioner agreed that he understood that the plea agreement specified that
he would receive two consecutive and four concurrent life sentences of sixty years with
release eligibility after 100% of service with maximum credits of fifteen percent. The
Petitioner agreed that he had the right to proceed to trial, to be represented by counsel at
trial, to testify or not testify at trial, to confront the State‟s witnesses, and to present his
own proof. The Petitioner agreed that it was his desire to plead guilty and that he was
guilty of six counts of first degree premeditated murder. The Petitioner stated that he
understood that by entering a guilty plea he would waive his right to a jury trial and to
appeal his convictions. The Petitioner again affirmed that entering the guilty plea was his
free and voluntary act. The Petitioner stated that he had not been promised anything in
exchange for pleading guilty and had not been threatened or forced to plead guilty. The
Petitioner again agreed that entering the guilty plea was his free and voluntary act. The
Petitioner stated that he did not have any complaints about counsel‟s representation. The
trial court found that the Petitioner was “competent to enter his plea of guilty[,] that he
underst[ood] the direct and relevant consequences of that plea[,] that [he entered] th[e]
plea knowingly, understandingly and voluntarily[,] and [that there was] a factual basis for
th[e] plea.” The trial court accepted the Petitioner‟s guilty plea.

                                    Post-Conviction Proceedings

       The Petitioner filed a timely petition for post-conviction relief. At the post-
conviction hearing, the Petitioner testified that he finished the eighth grade in Alabama
and started the ninth grade but did not complete that grade. He stated that, while he was
in school, he was in a special education classroom because he was a “slow learner.” He
stated that he could read “all right” and that his writing skills were “decent” but “not
good.” The Petitioner testified that, while he was in school, he received mental health
counseling at the Mental Health Center in Huntsville, Alabama. He also received mental
health counseling while he was incarcerated in the Madison County Jail in Alabama, the



        2
          During the course of this case, several attorneys assisted with the Petitioner‟s representation.
For purposes of clarity, we will refer to the attorneys collectively as “counsel” and individually as “lead
trial counsel” or “co-counsel.”
                                                   -6-
Alabama state prison system, and the Tennessee state prison system. The Petitioner
stated that he had been treated previously for bipolar disorder, stress, and anxiety.

        The Petitioner testified that he met with counsel while he was incarcerated at
Riverbend Maximum Security Prison (“Riverbend”) in Nashville, where he was in
isolation and he had very little contact with other people. He stated that, during his first
meeting with counsel, they discussed whether the Petitioner would plead guilty and
accept a life sentence, but they did not discuss trial strategy or the evidence against him.
Moreover, counsel did not ask him about his education, his mental health, or the
possibility of having a competency evaluation. The Petitioner stated that he was later
transferred from Riverbend to a county jail in Lewisburg where he was also placed in
isolation. Two investigators from the Public Defender‟s Office met with him while he
was incarcerated in this facility and showed him some “films” of the crime scene, but the
investigators could not answer his questions about his case. The Petitioner stated that
lead trial counsel informed him that she was not “death certified” and that she would
“lose the case” if the State filed a notice seeking the death penalty, which made him feel
like he could not proceed to trial because he would lose and receive the death penalty.
The Petitioner also stated that he requested several times that lead trial counsel provide a
copy of his discovery materials, but he never received any discovery. The Petitioner
testified that he was unsure of how his cellphone records could affect his case because he
spoke with Mr. Crutcher every day, and counsel did not explain the ramifications of this
evidence to him.

        The Petitioner testified that an employee from the Public Defender‟s Office
observed co-defendant Moss‟s trial, but counsel only told him that the testimony
presented at co-defendant Moss‟s trial was mostly about the Petitioner. The Petitioner
testified that, when he observed co-defendant Moss‟s sentencing hearing, he had been in
isolation for almost a year in different prison facilities, he was depressed, and he wanted
to “have contact with people.” He stated that lead trial counsel told him that he “might as
well just plead guilty, because she said the people from Lewisburg[,] they [were]
conservative, they [were] from her hometown.” The Petitioner stated that lead trial
counsel told him that, if his trial received a change of venue, the jury would not like the
fact that they had to travel and that the jury would find him guilty. The Petitioner also
testified that counsel showed him a death penalty notice from the State, but he stated that
counsel had not discussed the possibility that he might receive the death penalty until that
time.

       The Petitioner testified that he felt forced to plead guilty because lead trial counsel
had told him that she was not “death certified” and that the jury would find him guilty
and because he had never received a copy of his discovery to help determine whether he
should proceed to trial. The Petitioner stated that he was not guilty of the six charges of
                                            -7-
first degree premeditated murder and that, during the plea colloquy, he informed the trial
court that his guilty plea was not coerced because he “want[ed] to get this over with.”
The Petitioner stated that he was “all [shaken] up” when he pled guilty because he was
defending himself against false allegations while separated from his family. He testified
that he thanked lead trial counsel for representing him because he was “trying to convince
her to give [him] [his] discovery.” The Petitioner stated that he was receiving treatment
for anger management and counseling while incarcerated.

        On cross-examination, the Petitioner stated that he agreed with the State‟s
recitation of facts and agreed with the trial court that he was guilty of six counts of first
degree premeditated murder during the plea colloquy because he was not in his “right
state of mind at the time.” The Petitioner testified that, when the trial court asked the
Petitioner at the plea colloquy if he had any health problems, the Petitioner did not tell
the trial court that he was not in his “right state of mind” because “[he] wasn‟t in [his]
right state of mind to tell [the trial court] that.” The Petitioner stated that he informed the
trial court that he did not have any complaints about counsel‟s representation because he
“was ready to get this over with.” The Petitioner stated that he informed several
employees from the Public Defender‟s Office that he disliked being housed in isolation,
but he denied that “[his] main concern was finding out what privileges [he was] going to
get and what level [of] security [he was] going to be once [he was] sentenced[.]” The
Petitioner denied that he asked co-counsel for a mental evaluation approximately one
month before his scheduled trial date. The Petitioner did not remember that co-counsel
informed him that requesting a mental health evaluation so close to trial might give the
State more time to file a death penalty notice.

        The Petitioner stated that he pled guilty to eleven different offenses between 1996
and 2008 in Alabama. The Petitioner testified that he had never been found to be
incompetent to stand trial or to plead guilty in any of his prior criminal cases in Alabama.
When asked if the trial court explained his rights to him during his plea colloquy in the
instant case, the Petitioner responded that he “believe[d] he did, [but he was not] for
sure.” The Petitioner testified that he experienced “a lot more stress” when he pled guilty
in the current case than he had experienced in past cases. The Petitioner agreed that he
never informed the trial court that he was stressed and did not understand what was going
on during the guilty plea submission hearing but stated that counsel should have informed
the trial court during the plea colloquy that he was experiencing stress. He explained that
he told the trial court during the plea colloquy that his guilty plea was made freely and
voluntarily and that no one had made threats or promises to force him to plead guilty
because counsel told him to answer “yes” to all of the trial court‟s questions.

       The Petitioner stated that he did not remember informing counsel that a third
individual was involved in the offenses. The Petitioner denied that counsel told him that
                                             -8-
they investigated but could not find evidence of a third individual involved in the current
offenses. The Petitioner also denied that, after counsel investigated the possibility of a
third suspect, he admitted to them that he and co-defendant Moss were the only
individuals involved in the current offenses. The Petitioner agreed that counsel discussed
with him the possibility of testifying against co-defendant Moss but stated he could not
testify against co-defendant Moss because he could not testify about something he knew
nothing about. The Petitioner asserted that lead trial counsel never informed him that
Angela Hill testified at co-defendant Moss‟s trial that, when she picked up the Petitioner
and co-defendant Moss in Huntsville, they were covered in blood, that her testimony
would be damaging to him, or that evidence that was excluded in co-defendant Moss‟s
trial might be admitted in his trial. The Petitioner testified that he did not remember
winking or smiling at the news reporter‟s camera as he walked out of his guilty plea
submission hearing. The Petitioner agreed that he was depicted in two photographs of his
guilty plea submission hearing but denied that he was winking in the photographs.

       Lead trial counsel testified that she had worked as a public defender since 1992,
either as an Assistant District Public Defender or as the elected District Public Defender
of the 17th Judicial District. She testified that she “actually had every single person in
[her] office, including [her] secretaries and every single attorney working at some point
in some manner on [the Petitioner]‟s case.” Lead trial counsel stated that her office had
previously handled three death penalty cases and a mass murder case. She explained that,
“[t]o do a death penalty case in Tennessee, you have to be death penalty qualified,” “have
so much training every two years . . . [,]” and submit a form to the Administrative Office
of the Courts with the attorney‟s qualifications. Lead trial counsel testified that her office
was death penalty qualified, meaning that “there [were] enough attorneys in [her] office
that [were] death penalty qualified that [they] could handle a death penalty case.”

        Lead trial counsel stated that the Petitioner‟s trial was set for February 2014 and
that she informed the Petitioner that, if the State filed a death penalty notice in his case,
her office would need to attend training in March 2014 to retain its death penalty
certification. Lead trial counsel stated that her office requested discovery from the State
and met with the Petitioner for several hours the day that he was indicted by the Lincoln
County Grand Jury. During this meeting, she discussed the trial process and his speedy
trial motion with the Petitioner, and she asked the Petitioner questions “to try and
determine whether [she] had any grounds whatsoever to ask for a mental evaluation.”
She testified that “the very first thing [she] look[ed] for when [she had] a murder case,
particularly a murder case that involve[d] a mass number of victims, [were] mental health
issues.” However, she could not determine any grounds under which she could request a
mental evaluation for the Petitioner. She also stated that, during this meeting, the
Petitioner informed her that he attended high school, that he went as far as the eleventh
grade, and that he attended regular, not special education, classes. Lead trial counsel did
                                            -9-
not inform the Petitioner that she was scared to go to trial or that she did not want to go to
trial nor did she discuss the possibility of proceeding to trial or entering a plea during the
first meeting. Lead trial counsel stated that, “at the very beginning, [the Petitioner] was
very insistent upon going to trial.”

        Lead trial counsel testified that she, co-counsel, and two other assistant public
defenders met with the Petitioner while he was incarcerated at Riverbend. She “wanted
the other attorneys to also see if they could come up with any reason . . . to file for a
mental evaluation.” She recalled that the Petitioner seemed “at home with his situation”
at Riverbend and noted that the Petitioner “was always smiling[,]” which was unusual for
“someone who was facing such serious charges.” Additionally, lead trial counsel
testified that the Petitioner informed her that “he was able to communicate with other
inmates” by passing notes. Lead trial counsel testified that the Petitioner “didn‟t show
the level of stress and anxiety that [she had] seen in many of [her] clients before.”

        Lead trial counsel could not recall how many times counsel had visited the
Petitioner, but she stated that, at a later meeting with the Petitioner, she discussed with
him the possibility of testifying against co-defendant Moss. The Petitioner “was very
frank immediately that no, he would not be willing to do that.” Lead trial counsel noted
that, up until that point, the Petitioner had denied being involved in the current offenses;
however, after declining to testify against co-defendant Moss, the Petitioner stated that
there was a third person involved in the crimes, implicating himself. Lead trial counsel
stated that the Petitioner provided her with a name, but when her investigators attempted
to track down the suspect named by the Petitioner, they could not find the individual.
Lead trial counsel stated that “finally [the Petitioner] admitted there was no third person.”

        During co-defendant Moss‟s trial in November 2013, lead trial counsel testified
that someone from her office attended the trial and took notes. Further, lead trial counsel
testified that she recorded the trial, which her legal secretaries transcribed. She stated
that she read through the transcripts from co-defendant Moss‟s trial and that she
discussed the trial with the Petitioner, including testimony from specific witnesses such
as Ms. Hill. Lead trial counsel informed the Petitioner that Ms. Hill‟s testimony “was
going to be extremely damaging to him, even more so than [for co-defendant] Moss[]”
because lead trial counsel believed that some of Ms. Hill‟s testimony that had been ruled
inadmissible in co-defendant Moss‟s trial would be admissible in the Petitioner‟s trial.
Based on the information gathered from co-defendant Moss‟s trial, counsel informed the
Petitioner that his chances of being acquitted at trial were “not good.” However, lead
trial counsel testified that she reviewed the lab reports from co-defendant Moss‟s trial and
believed that there was no DNA evidence that tied the Petitioner to the offenses, besides a
fingerprint on a beer can in Mr. Crutcher‟s front yard.

                                            - 10 -
        Lead trial counsel testified that, on December 17, 2013, an investigator from her
office gave the Petitioner “the indictments, the Rule 16 discovery, the witness list, and
some State‟s motions.” Lead trial counsel stated that she or another attorney discussed
the discovery with the Petitioner, including information regarding cellphone towers and
pinpointing the caller‟s location. However, she explained that “early on [the Petitioner]
was not interested in seeing the discovery[,]” and it was not until co-defendant Moss‟s
trial that the Petitioner “began discussing pleas more seriously.” Lead trial counsel
testified that the State provided her office with “a copy of a document out of Alabama
involving a previous case that [the Petitioner] was involved in.” The case involved an
aggravated assault charge, and the document showed that the assault involved “an older
boy who was stomped in the head by [the Petitioner].” Lead trial counsel noted that a
young child had been stomped to death in the current offenses. This connection made
counsel “very concerned about the death penalty. And [counsel were] very concerned
about that [document] being allowed into evidence, because of a signature crime.”

        Lead trial counsel stated that, although it was less than thirty days until the
Petitioner‟s trial, she believed that the trial court would have allowed the State to file a
death penalty notice, but she would have asked the trial court to continue the trial. Lead
trial counsel testified that she discussed with the Petitioner what death row was like and
how he would not likely be able to have contact with his family on death row. Lead trial
counsel testified that the Petitioner instructed her to “try and reach some sort of a plea
agreement[,]” but she noted that the Petitioner did not believe that co-defendant Moss
would receive six consecutive life sentences. Because the Petitioner wanted to plead
guilty but was unsure of what sentence co-defendant Moss would receive, lead trial
counsel offered to let the Petitioner observe co-defendant Moss‟s sentencing hearing.
She stated that, after observing co-defendant Moss‟s sentencing hearing, the Petitioner
wanted to enter a guilty plea on the same day. However, lead trial counsel encouraged
the Petitioner to enter his plea the next day because she “did not want [the Petitioner] [to]
feel[] pressured in any way, shape, or form.” Lead trial counsel stated that the Petitioner
did not inform her during or after the plea submission hearing that he did not want to
plead guilty. She explained that, immediately after the plea submission hearing, she was
not looking at the Petitioner‟s expression, but she heard a reaction from the audience and
later learned that the Petitioner “had evidently made some gestures to the crowd.”

        On cross-examination, lead trial counsel stated that if she had found any reason to
request a mental health evaluation for the Petitioner, even if it was only a few days before
trial, she would have asked the trial court for a mental health evaluation. Lead trial
counsel explained that she believed a mental health evaluation was not needed in the
Petitioner‟s case because, after the Petitioner admitted that he had lied about a third
person being involved in the offenses, “[the Petitioner] sat and told [lead trial counsel]
about the murders.” She explained that she did not ask any of the Petitioner‟s family
                                           - 11 -
members about his mental health or experience in special education classes during his
childhood because the Petitioner only asked her to inform his family of his trial date.

       Lead trial counsel testified that she could not remember when she showed the
unsigned death penalty notice to the Petitioner, but she stated that she discussed the
possibility that the State could seek the death penalty with the Petitioner several times.
She agreed that the Petitioner was kept in isolation during his incarceration in Tennessee
before pleading guilty. Lead trial counsel stated that she asked some of the guards in the
area where the Petitioner was housed about the Petitioner, but the guards had not noticed
anything wrong with the Petitioner. Lead trial counsel did not make an official inquiry
with the Riverbend warden or mental health unit about the Petitioner‟s mental health.
Lead trial counsel testified that, even if she had known that the Petitioner had only
completed the eighth grade, that information would not have changed her conclusion that
the Petitioner did not need a mental health evaluation.

       Lead trial counsel stated that she did not give the Petitioner a copy of the transcript
of co-defendant Moss‟s trial that her office prepared; however, she discussed the
transcript with the Petitioner. Lead trial counsel testified that she did not file a motion
seeking to suppress the Petitioner‟s prior conviction that involved stomping a child
because, by the time that the State informed her of that prior conviction, the Petitioner
wanted to enter a guilty plea. On redirect-examination, lead trial counsel testified that
she spoke with co-defendant Moss‟s trial counsel about the motions that co-defendant
Moss filed and his trial strategy.

       Co-counsel testified that he worked for the 17th Judicial District Public
Defender‟s Office while it represented the Petitioner. He stated that he met with the
Petitioner several times and that he filled out a portion of the Rule 12 report at the end of
the Petitioner‟s guilty plea submission hearing. Co-counsel testified that the information
regarding the highest school grade that the Petitioner completed came from his office‟s
interview with the Petitioner. The report listed the Petitioner‟s highest grade completed
as the eleventh grade. He testified that he did not know whether the Public Defender‟s
Office discussed the issue of IQ specifically with the Petitioner, but he stated that
someone from his office discussed with the Petitioner “the possible need for a mental
evaluation . . . .” Co-counsel testified that he had not seen a reason to discuss the
possibility of requesting a mental health evaluation for the Petitioner until “the very end,
just shortly before he entered a guilty plea.”

        On cross-examination, co-counsel testified that to his knowledge, all of the
information in the Rule 12 report was correct. Co-counsel stated that, as the Petitioner‟s
trial approached, “[the Petitioner] wanted his trial to be put off.” He testified that various
members of the Public Defender‟s Office had discussed with the Petitioner co-defendant
                                            - 12 -
Moss‟s trial and the fact that the State had given the Public Defender‟s Office an
unsigned copy of a death penalty notice. When the Petitioner asked co-counsel for a
mental health evaluation, co-counsel explained that the Petitioner did not have any reason
for a mental health evaluation. Co-counsel testified that he advised the Petitioner that a
mental health evaluation may not be in the Petitioner‟s best interest because continuing
the trial to perform a mental health evaluation would give the State more time to consider
filing a death penalty notice. He stated that the Petitioner “seemed to agree” with his
advice against requesting a mental health evaluation and that the Petitioner wanted co-
counsel to continue settlement discussions with the State.

       On redirect-examination, co-counsel testified that the Petitioner never informed
him that the Petitioner was in special education classes while in school or that the highest
education level that the Petitioner had completed was eighth grade. Co-counsel testified
that he was present during the Petitioner‟s guilty plea submission hearing but that he did
not see the Petitioner wink or stick his tongue out; however, he “heard the reaction from
the crowd.”

       The Petitioner was recalled and testified that he never received a copy of the
transcript of Ms. Hill‟s testimony and that neither lead trial counsel nor co-counsel
discussed Ms. Hill‟s testimony with him. The Petitioner also stated that he did not
inform lead trial counsel that he had completed the eleventh grade. On cross-
examination, the Petitioner stated that he did not ask counsel about Ms. Hill‟s testimony
and instead asked for a copy of the discovery in his case.

        The post-conviction court found that the Petitioner could read, write, and “talk
articulately.” The post-conviction court noted that, during the plea submission hearing,
the Petitioner answered all of the trial court‟s questions “clearly, concisely and directly.”
The post-conviction court found that the Petitioner was “no stranger to the criminal
justice system[]” and noted that none of the Petitioner‟s guilty pleas entered in Alabama
had been set aside “for any mental health issues or competency standards.” The post-
conviction court found that the Petitioner was aware of the evidence that would have
been presented against him had he proceeded to trial because an employee of the Public
Defender‟s Office observed co-defendant Moss‟s trial every day. The post-conviction
court noted that the Petitioner could have avoided a greater penalty by pleading guilty
than what he would have received after a jury trial because the State considered filing a
death penalty notice. The post-conviction court found that the Petitioner did not indicate
to the trial court during the plea submission hearing that he did not understand what was
happening and that he “answered all the questions of the [trial] court clearly and indicated
his understanding of the proceedings.” The post-conviction court noted that, “after his
plea and upon exiting the courtroom[, the Petitioner] turned his back and then very
smugly smiled and winked at the gallery which included families of those slain.” The
                                           - 13 -
post-conviction court found that the fact that lead trial counsel and co-counsel showed the
Petitioner the unsigned death penalty notice from the State before the Petitioner entered
his guilty plea was not coercive.

       The post-conviction court credited the testimony of lead trial counsel and co-
counsel and found that lead trial counsel and co-counsel did not threaten or coerce the
Petitioner to plead guilty. The post-conviction court found that the Petitioner did not
present any credible evidence that a mental health evaluation was needed other than the
Petitioner‟s own testimony and that he “produced little to no credible evidence that, but
for any of his alleged deficiencies of counsel, he would have possibly risked his life and
gone to trial.” The post-conviction court concluded that the Petitioner had failed to prove
by clear and convincing evidence that his plea was coerced or involuntary and denied his
petition for post-conviction relief. The post-conviction court also denied the Petitioner‟s
request for a mental evaluation at the post-conviction stage under Tennessee Supreme
Court Rule 13 and found that this issue had no merit. The Petitioner‟s timely appeal
followed.

                                        II. Analysis

                                    Standard of Review

        In order to prevail on a petition for post-conviction relief, a petitioner must prove
all factual allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Post-conviction relief cases often present mixed questions of law and
fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound
by the post-conviction court‟s factual findings unless the evidence preponderates against
such findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing
the post-conviction court‟s factual findings, this court does not reweigh the evidence or
substitute its own inferences for those drawn by the post-conviction court. Id.; Fields, 40
S.W.3d at 456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally,
“questions concerning the credibility of the witnesses, the weight and value to be given
their testimony, and the factual issues raised by the evidence are to be resolved by the
[post-conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579);
see also Kendrick, 454 S.W.3d at 457. The post-conviction court‟s conclusions of law
and application of the law to factual findings are reviewed de novo with no presumption
of correctness. Kendrick, 454 S.W.3d at 457.

                       Expert testimony at post-conviction hearing

       The Petitioner argues that the post-conviction court erred by denying his request
for a mental health evaluation at the post-conviction stage. The State contends that the
                                           - 14 -
post-conviction court properly denied the Petitioner‟s request for a mental health expert‟s
evaluation and testimony.

        In Owens v. State, our supreme court held that Tennessee Code Annotated section
40-14-207(b) applies to post-conviction capital cases. 908 S.W.2d 923, 927-28 (Tenn.
1995). In Davis v. State, our supreme court noted that “[i]n Tennessee there is no rule or
statute that entitles a non-capital post-conviction petitioner to state funded expert
assistance.” 912 S.W.2d 689, 695 (Tenn. 1995) (citing Tenn. Code Ann. § 40-14-
207(b)). After examining applicable cases decided by the Supreme Court of the United
States, as well as the Tennessee Constitution, our supreme court held that “the state is not
required to provide expert assistance to indigent non-capital post-conviction petitioners.”
Id. at 696-97; see also Roy Earl Collins v. State, No. 03C01-9709-CR-00389, 1998 WL
619216, at *3 (Tenn. Crim. App. Sept. 16, 1998), perm. app. denied (Tenn. Mar. 8,
1999).

        In Roy Earl Collins, the petitioner pled guilty to first degree murder and received a
life sentence. Id. at *1. On appeal from the denial of post-conviction relief, this court
determined that, at the post-conviction stage, the case no longer qualified as a capital
case. Id. at 4. This court noted that, in Beeler v. State, “our supreme court adopted a
definition of a capital case from Black‟s Law Dictionary, 3d ed., as follows: A capital
case or offense is one in or for which the death penalty may, but need not necessarily be
inflicted.” Id. at 4 (citing Beeler, 332 S.W.2d 203, 207 (Tenn. 1959); Black‟s Law
Dictionary, 3d ed.). The court determined that “[b]ecause the defendant was no longer at
risk at the time he filed his post-conviction claim, his petition c[ould not] be classified as
a capital case.” Id.; see also John Paul Seals v. State, No. E2001-01756-CCA-R3-PC,
2002 WL 1482772, at *1, 3 (Tenn. Crim. App. Jul. 11, 2002), perm. app. denied (Tenn.
Nov. 4, 2002) (concluding that the petitioner‟s case was not a capital case because he
pled guilty to first degree murder and received a life sentence).

       Similarly, when the Petitioner filed his petition for post-conviction relief, he had
pled guilty, received four concurrent and two consecutive life sentences, and was no
longer at risk of receiving the death penalty. The Petitioner has not presented any reason
for this court to reverse prior precedent and establish a new rule of law allowing a
petitioner in a non-capital case to receive state funding for an expert at the post-
conviction stage. Therefore, the post-conviction court properly denied the Petitioner‟s
request for funding for an expert witness at the post-conviction stage. See Wesley Jones
v. State, No. W2015-01481-CCA-R3-PC, 2016 WL 4357422, at *22 (Tenn. Crim. App.
Aug. 11, 2016), perm. app. denied (Tenn. Oct. 21, 2016) (the post-conviction court did
not err in determining that the petitioner, who was convicted of first degree murder and
received a life sentence, was not entitled to assistance from a DNA expert at the post-
conviction hearing); Klein Adlei Rawlins v. State, No. M2010-02105-CCA-R3-PC, 2012
                                            - 15 -
WL 4470650, at *14 (Tenn. Crim. App. Sept. 27, 2012), perm. app. denied (Tenn. Feb.
25, 2013) (the post-conviction court did not err in determining that the petitioner, who
was convicted of first degree felony murder and aggravated child abuse and received a
life sentence plus twenty years, was not entitled to assistance from an expert at the post-
conviction hearing); Sammie Lee Taylor v. State, No. W1999-00977-CCA-R3-PC, 2000
WL 714387, at *5-6 (Tenn. Crim. App. May 26, 2000), perm. app. denied (Tenn. Dec. 4,
2000) (the post-conviction court did not err in determining that the petitioner, who was
convicted of felony murder, especially aggravated kidnapping, especially aggravated
robbery, and aggravated sexual battery and received a sentence of life without parole plus
sixty-two years, was not entitled to assistance from an expert at the post-conviction
hearing). The Petitioner is not entitled to relief on this ground.

                         Unknowing and Involuntary Guilty Plea

        The Petitioner also argues that his guilty plea was coerced and involuntary based
on the circumstances surrounding his plea. The Petitioner argues that his guilty plea was
involuntary because he did not receive a mental health examination, he was in isolation
while incarcerated, he observed co-defendant Moss receive six consecutive life sentences
prior to his plea, and he only completed the eighth grade. The Petitioner also asserts that
the trial court erred by failing to explore the Petitioner‟s responses during the plea
colloquy to ensure that the Petitioner‟s guilty plea was knowing and voluntary. The State
responds that the Petitioner‟s guilty plea was knowing and voluntary.

       Whether a guilty plea is intelligent and voluntary is a mixed question of law and
fact. Jaco, 120 S.W.3d at 830-31. Therefore, in such cases we review the post-
conviction court‟s findings of fact de novo with a presumption of correctness. Id. The
post-conviction court‟s findings of law are reviewed purely de novo. Id.

        When reviewing a guilty plea, this court looks to both the federal standard as
announced in the landmark case Boykin v. Alabama, 395 U.S. 238 (1969), and the state
standard as announced in State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), superseded on
other grounds by Tenn. R. Crim. P. 37(b) and Tenn. R. App. P. 3(b). Don Allen Rodgers
v. State, No. W2011-00632-CCA-R3-PC, 2012 WL 1478764, at *5 (Tenn. Ct. Crim.
App. Apr. 26, 2012). Under the federal standard, there must be an affirmative showing
that the plea was “intelligent and voluntary.” Boykin, 395 U.S. at 242. Likewise, the
Tennessee Supreme Court has held that “the record of acceptance of a defendant‟s plea of
guilty must affirmatively demonstrate that his decision was both voluntary and
knowledgeable, i.e., that he has been made aware of the significant consequences of such
a plea . . . .” Mackey, 553 S.W.2d at 340. “[A] plea is not „voluntary‟ if it is the product
of „[i]gnorance, incomprehension, coercion, terror, inducements, [or] subtle or blatant
threats . . . .” Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993) (quoting Boykin,
                                           - 16 -
395 U.S. at 242-43). A reviewing court must examine the totality of the circumstances to
determine if a guilty plea was knowing and voluntary. State v. Turner, 919 S.W.2d 346,
353 (Tenn. Crim. App. 1995).

       In order to determine whether a plea is intelligent and voluntary, the trial court
must “canvass[] the matter with the accused to make sure he has a full understanding of
what the plea connotes and of its consequence.” Boykin, 395 U.S. at 244. The trial court
looks to several factors before accepting a plea, including:

       [T]he relative intelligence of the defendant; degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel
       and had the opportunity to confer with counsel about the options available
       to him; the extent of advice from counsel and the court concerning the
       charges against him; and the reasons for his decision to plead guilty,
       including a desire to avoid a greater penalty that might result from a jury
       trial.

Blankenship, 858 S.W.2d at 904; Howell v. State, 185 S.W.3d 319, 330-31 (Tenn. 2006).
Once the trial court has conducted a proper plea colloquy, it discharges its duty to assess
the voluntary and intelligent nature of the plea and creates an adequate record for any
subsequent review. Boykin, 395 U.S. at 244.

       Statements made by a petitioner, his attorney, and the prosecutor during the plea
colloquy, as well as any findings made by the trial court in accepting the plea, “constitute
a formidable barrier in any subsequent collateral proceedings.” Blackledge v. Allison,
431 U.S. 63, 73-74 (1977). Statements made in open court carry a strong presumption of
truth, and to overcome such presumption, a petitioner must present more than
“conclusory allegations unsupported by specifics.” Id. at 74.

        In Gary Randall Yarnell v. State, this court addressed the issue of an involuntary
or unknowing guilty plea in factual circumstances similar to that of the Petitioner. No.
E2004-01762-CCA-R3-PC, 2005 WL 1981471, at *1 (Tenn. Crim. App. Aug. 15, 2005),
perm. app. denied (Tenn. Feb. 6, 2006). In that case, the petitioner pled guilty to first
degree murder, especially aggravated robbery, and especially aggravated burglary, for
which he respectively received concurrent sentences of life, fifteen years, and twelve
years. Id. During post-conviction proceedings, the petitioner testified that he was
confined for two years prior to pleading guilty, was depressed, and requested a mental
health evaluation, but trial counsel maintained that the petitioner was competent to stand
trial. Id. at *4. On appeal from the denial of his petition for post-conviction relief, the
petitioner argued, in part, that his guilty plea was involuntary and unknowing because he
was depressed when he pled guilty. Id. at *8. This court determined that the post-
                                           - 17 -
conviction court correctly held that the petitioner‟s guilty plea was voluntarily and
knowingly entered because “[n]othing in the transcript of the petitioner‟s plea
submissions suggests that he was incapable of rationally weighing the advantages of
pleading guilty versus proceeding to trial.” Id. This court also noted that “other than the
petitioner‟s self-serving testimony regarding his depression, he offered no independent
corroboration that he was incapable of making a rational decision.” Id.

        Similarly, the Petitioner offers no support for his contention that his mental health
caused his guilty plea to be unknowing and involuntary besides his own testimony. Lead
trial counsel, whose testimony the post-conviction court credited, testified that she looked
for grounds to request a mental health evaluation during her initial meeting with the
Petitioner, but she could not find a ground to request a mental health evaluation.
Additionally, lead trial counsel stated that the Petitioner seemed “at home with his
situation” at Riverbend and noted that the Petitioner “was always smiling[,]” which was
unusual for “someone who was facing such serious charges.” She also stated that the
Petitioner “didn‟t show the level of stress and anxiety that [she had] seen in many of [her]
clients before.” The Petitioner asserted at the post-conviction hearing that he was not in
his “right state of mind” when he pled guilty, but the post-conviction court did not credit
the Petitioner‟s testimony. The Petitioner testified that he had previously received
treatment in school and while incarcerated for mental health issues, but he did not
introduce any evidence into the record of this treatment. When the Petitioner asked co-
counsel about requesting a mental health evaluation approximately one month before
trial, co-counsel, whose testimony the post-conviction court credited, advised against
requesting a mental health examination because it would have given the State more time
to file a death penalty notice. Co-counsel testified that the Petitioner seemed to agree
with co-counsel‟s advice and authorized co-counsel to continue settlement discussions
with the State.

        The totality of the circumstances establishes that the Petitioner made an intelligent,
rational, and voluntary decision to plead guilty. Lead trial counsel stated that she
suggested that the Petitioner observe co-defendant Moss‟s sentencing hearing so that the
Petitioner would have a better idea of the sentence he might receive if he proceeded to
trial or entered an open guilty plea. She also testified that she asked the Petitioner to wait
until the next day to enter his guilty plea to ensure that his plea was voluntary and not
coerced. The Petitioner conceded that none of his eleven prior guilty pleas in Alabama
were overturned on the grounds that the Petitioner‟s guilty plea was unknowing or
involuntary. The Petitioner avoided receiving a penalty greater than two consecutive life
sentences at trial by pleading guilty; if the Petitioner had proceeded to trial, the State may
have filed a death penalty notice, or the Petitioner may have received six consecutive life
sentences like co-defendant Moss.

                                            - 18 -
       The plea submission hearing transcript shows that the trial court conducted a
thorough Tennessee Rule of Criminal Procedure 11(b) colloquy with the Petitioner and
accepted the Petitioner‟s plea as knowingly and voluntarily entered; the trial court asked
the Petitioner whether his guilty plea was freely and voluntarily entered three times.
Additionally, the trial court asked the Petitioner why he was pleading guilty after filing a
speedy trial motion and explored the Petitioner‟s answers when the Petitioner seemed
confused about the question. The Petitioner‟s action of winking at the visitor‟s gallery
after his plea submission hearing contradicts his claim that he was not in his “right state
of mind” during his plea, as does his letter to lead trial counsel thanking her for her
representation; both of these actions lead to an inference that the Petitioner was pleased
with the results of his guilty plea. We hold that, based on the totality of the
circumstances, the post-conviction court properly concluded that the Petitioner‟s guilty
plea was knowing and voluntary. The Petitioner is not entitled to relief on this ground.

                                 Ineffective Assistance of Counsel

       The Petitioner also asserts that “competent defense counsel” would have requested
a mental health evaluation for the Petitioner.3 The State responds that the Petitioner has
“failed to prove his factual allegations by clear and convincing evidence and failed to
meet his burden of demonstrating deficient performance and prejudice[.]”

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel,
a petitioner must prove: (1) that counsel‟s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);
see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same
standard for ineffective assistance of counsel applies in both federal and Tennessee
cases). Both factors must be proven in order for the court to grant post-conviction relief.
Strickland, 466 U.S. at 687; Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363,
370 (Tenn. 1996). Accordingly, if we determine that either factor is not satisfied, there is
no need to consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007)
(citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel‟s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel‟s challenged conduct,
and to evaluate the conduct from counsel‟s perspective at the time.” Strickland, 466 U.S.
at 689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial

        3
          We note that the Petitioner failed to include any case law relating to ineffective assistance of
counsel in his brief and only included two factual sentences addressing this issue. See Tenn. Ct. Crim.
App. 10(b). However, we will address this issue out of an abundance of caution.
                                                 - 19 -
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful,
tactical decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel‟s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel‟s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

        Even if counsel‟s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong
of the Strickland analysis, the petitioner “must show that there is a reasonable probability
that, but for counsel‟s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks
omitted).

        A substantially similar two-prong standard applies when the petitioner challenges
counsel‟s performance in the context of a guilty plea. Hill v. Lockhart, 474 U.S.52, 58
(1985); Don Allen Rodgers, 2012 WL 1478764, at *4. First, the petitioner must show
that his counsel‟s performance fell below the objective standards of reasonableness and
professional norms. See Hill, 474 U.S. at 58. Second, “in order to satisfy the „prejudice‟
requirement, the [petitioner] must show that there is a reasonable probability that, but for
counsel‟s errors, he would have not have pled guilty and would have insisted on going to
trial.” Id. at 59.

       The post-conviction court found that the Petitioner did not present any credible
evidence that a mental health evaluation was needed besides the Petitioner‟s own
testimony and that he “produced little to no credible evidence that, but for any of his
alleged deficiencies of counsel, he would have possibly risked his life and gone to trial.”
The evidence does not preponderate against the post-conviction court‟s findings. As
noted above, lead trial counsel testified that she and co-counsel looked for grounds to
request a mental health evaluation for the Petitioner but could not find any. Even when
the Petitioner asked co-counsel about a mental health evaluation one month before trial,
the Petitioner could not give co-counsel a reason to request the evaluation. Moreover, the
Petitioner failed to produce any evidence at the post-conviction hearing regarding his past
or current mental health treatment. He is not entitled to relief on this ground.

                                           - 20 -
                                  III. Conclusion

       For the aforementioned reasons, the judgment of the post-conviction court is
affirmed.

                                          ____________________________________
                                          ROBERT L. HOLLOWAY, JR., JUDGE




                                       - 21 -